292 S.W.3d 615 (2009)
STATE of Missouri, Respondent,
v.
Jay Derico JONES, Appellant.
No. WD 69919.
Missouri Court of Appeals, Western District.
September 29, 2009.
James B. Farnsworth, for Respondent.
Nancy A. McKerrow, for Appellant.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Jay Derico Jones appeals the trial court's denial of his motion to suppress evidence obtained during a search incident to his arrest. On appeal, Jones claims that the trial court erred in denying his motion because the evidence was discovered as the result of an unlawful seizure. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).